Citation Nr: 1532011	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  12-20 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for bilateral foot fungus.

2.  Entitlement to service connection for a skin disorder of the right hand and forearm.

3.  Whether new and material evidence has been presented with respect to the issue of entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Counsel


INTRODUCTION

The Veteran had active duty service from March 1963 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, Maine.

The Veteran testified at an October 2012 videoconference hearing before the undersigned.  A transcript of those proceedings is of record.  

The Veteran has been previously represented by a private attorney during the course of his appeal.  Most recently, however, he submitted a VA Form 21-22 in favor of The American Legion.  The Board sent the Veteran a letter in April 2015 to clarify his choice of representation, informing him that if he did not respond, the Board would assume that he wished to remain represented by his service organization.  As the Veteran did not respond, The American Legion remains the Veteran's representative and the Board will proceed accordingly.

The Board observes that the issue of entitlement to service connection for a skin disorder of the right hand and forearm was certified as one of new and material evidence.  The Board has considered the propriety of treating the Veteran's claim as a claim to reopen based on new and material evidence, but can find no basis in the record for doing so.  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (holding that the Board must address whether a newly submitted claim is truly representative of a new claim, or if it should be construed as an application to reopen a previously denied claim).  

In the June 2010 rating decision, the RO determined that the Veteran's claim for service connection for a skin disability of the right hand and forearm was originally denied in July 1996, when the RO denied entitlement to service connection for the residuals of exposure to Agent Orange.  The RO's determination in June 2010 requiring new and material evidence was neither legally correct, nor supportable by the record.  The Board notes that (1) the Veteran did not attempt to claim a disability of the right hand or forearm in his January 1996 claim; (2) there was no mention in the service treatment records (STRs) or the post-service treatment records of any skin symptoms of the right hand or forearm at the time of the July 1996 rating decision; (3) the Veteran did not identify skin symptoms of the right hand or forearm as part of his claim or upon VA examinations in 1996; and (4) both the skin and Agent Orange examinations VA conducted in February 1996 failed to note any symptomatology of the right hand or forearm.  In short, there was no suggestion at the time of the July 1996 rating decision that the Veteran was claiming a disability of the right hand and forearm, and there was no way to reasonably interpret his claim as such, even under the liberal standards the Court of Appeals for Veterans Claims (Court) provided in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Thus, the Board finds that this is a separate and distinct claim that what was filed and considered in 1996.  See Boggs v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008) (stating that a claim based upon a distinctly diagnosed disease or injury has a different factual basis, and as such, cannot be considered the same as a previously decided claim that was based upon another diagnosis or injury).  

The Board recognizes the principle that treating this claim as one to reopen could, in theory, be more beneficial to the Veteran, in that the Veteran could obtain an earlier effective date if the claim was granted and certain regulatory provisions apply.  Despite efforts to construe all laws to the Veteran's benefit, there is no valid basis for construing the Veteran's 1996 claim to include a claim for a skin disability of the right hand and/or forearm.  As such, the Board has restyled the issued as listed on the title page of this decision.

As such, and for the reasons discussed in the Remand section of this decision below, the issue of entitlement to service connection for a skin disorder of the right hand and forearm is REMANDED to the Agency of Original Jurisdiction (AOJ), so that the AOJ may adjudicate the claim under the proper legal standard.


FINDINGS OF FACT

1.  A bilateral foot fungus is not shown to be related to any incident or disease during the Veteran's active duty service.

2.  In a July 1996 rating decision, the RO determined that the Veteran's asthma was neither incurred nor aggravated during his military service, and was not related to his in-service exposure to herbicides, including Agent Orange.  

3.  As the Veteran was notified of the rating decision and his appellate rights in July 1996, and neither new nor material evidence, nor a notice of disagreement was received within a year of that decision.

4.  VA has not received evidence subsequent to the July 1996 rating decision relating to an unestablished fact necessary to substantiate the claim for service connection for asthma.


CONCLUSIONS OF LAW

1.  A bilateral foot fungus disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  The July 1996 rating decision with respect to the Veteran's claim for service connection for asthma is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

3.  New and material evidence has not been received, and the claim of entitlement to service connection for asthma is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for a skin disorder of the bilateral feet, and for bronchial asthma.  His asthma claim was previously denied in July 1996, and thus he must present new and material evidence to reopen the claim, before the merits of his claim for service connection may be considered.  Unfortunately, for the reasons discussed herein, the Veteran's claims cannot be granted.  

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The Veteran was sent a letter in May 2010 that fully addressed all notice elements for the Veteran's claims and was issued prior to the initial decision in this matter.  38 C.F.R. § 3.159(b)(1); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Veteran suggested that he was to receive a skin biopsy in the months following his October 2012 Board hearing; subsequent correspondence informed VA that the biopsy did not occur, and thus there were no records for VA to obtain.  

The Board notes that VA has not provided an examination for the Veteran's claim of a bilateral foot fungus.  The reasons as to why no examination was warranted is discussed in detail below, in the section addressing the merits of the Veteran's claim.  

The Veteran's statements in support of the claim are of record, including testimony provided at an October 2012 videoconference hearing before the undersigned.  The Board hearing focused on the elements necessary to substantiate his service connection claim and his claim to reopen, and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2014), and that the Board can adjudicate the claim based on the current record.  

After review of the Veteran's statements and the medical evidence of record, no available outstanding evidence has been identified.  For the above reasons, no further assistance to the appellant is required.  38 C.F.R. § 3.159(c).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009). 

Initially, with respect to the Veteran's claim for service connection for a bilateral foot fungus, the Board finds that the evidence shows that he has a current disability.  The Veteran is competent to identify foot fungus symptomatology, and did so at his October 2012 videoconference hearing.  

The remaining questions of whether there is an in-service event or disease with which the foot fungus may be associated are closely intertwined in this matter, as the only evidence of a potential relationship between the current disability and in-service occurrence of a foot disease is his assertion that he has had his current foot fungus since service.  In order to address the second and third prongs as noted in Holton above, the Board will address why VA was not required to provide an examination in this matter.  

The criteria to determine whether an examination is warranted include (1) whether there is competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) whether there is evidence establishing that a disease occurred in service; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service; and 
(4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The threshold for requiring an examination under VA's duty to assist is low, and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

As noted, the Board has determined that there is competent evidence of a current disability, based on the Veteran's description of his symptoms.  With respect to the second element to consider, the Veteran asserted for at the 2012 hearing that he experienced foot-related symptomatology in service; the Veteran's assertions, however, lack credibility.  In addition to the fact that he has previously asserted claims for skin conditions, during which he never claimed to have a skin disability of the feet, he underwent a skin examination in February 1996.  At that time, he stated that his medical history of skin complaints included "facial eruption for 
30 years," "keloids on chest/epigastric area for 30 years," and "rash on right lateral leg for years."  At a related February 1996 VA Agent Orange examination, the Veteran identified "recurrent facial and knee dermatitis since service."  At no point, despite undergoing examinations to determine if skin conditions were related to service, did the Veteran indicate any existing symptomatology related to his feet.  In his testimony against all other pertinent evidence of record, the Board finds his current assertion that his bilateral foot fungus began in service and has continued to the present to lack credibility, and remove any probative value from the evidence of in-service occurrence.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).  There is no other evidence in the claims file, whether in the STRs or the post-service treatment records, to rehabilitate the Veteran's credibility on the matter.  As such, there is no probative suggestion that the current symptomatology may be related to any in-service symptomatology.  McLendon, 20 Vet. App. at 83.  

For those same reasons, the Board must find that there is no probative evidence of an in-service incurrence of a foot disease, or a causal relationship between the present disability and any in-service occurrence of the disease.  Holton, 557 F.3d at 1366.  To the extent that the Veteran's asserts that his foot fungus was chronic in service or thereafter, fungus is not a condition listed under 338 C.F.R. § 3.309.  See Walker v. Shinseki, 708 F.3d 1331, 1335-36 (Fed. Cir. 2013) (stating that a prerequisite for consideration under § 3.303(b), is that the disability must be listed under 38 C.F.R. § 3.309).  As such, the Board finds that the preponderance of the evidence is against establishing the second or third prongs needed for service connection.   

New and Material Evidence

In a July 1996 rating decision, in which VA denied entitlement to service connection for asthma, the RO noted a current diagnosis of asthma.  The RO also cited a single in-service treatment for difficulty breathing, noted as psychogenic asthma-like symptoms.  The RO found that the asthma pre-existed service, was not aggravated in service, and was not related to his Agent Orange exposure.  The Veteran was notified of the RO's decision, did not appeal or submit relevant evidence within one year, and the decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.1103.  

Generally, an RO decision denying a claim which has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

In this case, for any new material to be material, it must demonstrate an in-service worsening or an in-service incurrence of the Veteran's asthma.  While VA has received additional medical evidence of a current asthma disability in the period since the July 1996 rating decision, that evidence is not material in that the existence of a current disability is not (or was not) in question.  

The only evidence that could be construed to suggest an in-service Board acknowledges the Veteran's testimony at his hearing that his asthma was exacerbated during service, including as a result of exposure to Agent Orange.  
A version of this assertion was previously considered at the time of the July 1996 rating decision, so the Board finds that this evidence is not new.  38 C.F.R. § 3.156(a); see also Vecina v. Brown, 6 Vet. App. 519, 522 ((1994) (finding that "the Board's decision not to reopen [a claim] based on appellant's most recent and obviously self-serving statement" was not error).  

The Board further finds that, even if his statements should properly be construed as new evidence, his statements of in-service aggravation are not credible, despite the fact that, generally, the credibility of new evidence is presumed when addressing the question of whether new and material evidence has been submitted.  That presumption is rebutted in this appeal.  At the time of his separation, the Veteran informed his examining physician (a statement that was recorded on his June 1968 Report of Medical History) that he had asthma as a child, but that he had no problems since that time.  The Board finds that his current statements of in-service exacerbation directly contradict the statement he made at the time of his separation, and thus, the presumption of credibility for his new evidence is rebutted.  

In sum, the Board finds new and material evidence that raises a reasonable possibility of substantiating the claim has not been submitted.  Shade, 24 Vet. App. at 118.  As such, the petition to reopen is denied.  



ORDER

Entitlement to service connection for bilateral foot fungus is denied. 

As new and material evidence has not been received with respect to the Veteran's claim for entitlement to service connection for asthma, that claim is not reopened, and the Veteran's appeal is denied.  


REMAND

As discussed in the Introduction, the RO has only adjudicated the Veteran's claim for entitlement to service connection for a skin disorder of the right hand and forearm as one of new and material evidence, and not as an original claim for service connection.  In addition to the fact that the Veteran is entitled to proper adjudication of his claim before it is considered by the Board, VA's duties to notify and assist the Veteran in the development of his claim are different in the context of an original claim, and thus for purposes of due process, the claim must be properly developed.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (stating that when the Board addresses a question that has not been addressed by the RO, it raises the possibility that the Veteran will be prejudiced by not having been afforded the full benefits of those procedural safeguards). 

Accordingly, the case is REMANDED for the following actions:

1.  Complete all development actions necessary and appropriate prior to the adjudication of the Veteran's claim for service connection for a skin disability of the right hand and forearm.

2.  Then, adjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


